DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on September 30, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) driving mechanism configured to…in claim 1
	b) a cleaning mechanism...configured to… in claim 3
	c) a cleaning motion mechanism…configured to…in claim 5
	d) a detection device…configured to…in claim 7
	e) an association mechanism…configured to…in claim 11
	f) a control device…configured to…in claim 13, 17, 18
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-17, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mullins et al. (US 2016/0070109 - Mullins)
	As to claim 1, Mullins teaches an eyewear (Mullins Figs. 12A-comprising a frame capable of being mounted with at least one lens (Mullins Fig. 12A - 1216, 1212, 1220, 1202), and a driving mechanism (Mullins Fig. 12A - 1218), wherein a lower part of the frame is configured as a use position allowing the at least one lens to be in a use state (Mullins Fig. 12A - 1212), and an upper part of the frame is configured as a storage position allowing the at least one lens to be in a storage state (Mullins Fig. 12B, 12C - 1212), and the driving mechanism is configured to drive the at least one lens to move between the use position and the storage position (Mullins Figs. 12A-C - 1218; para. [0083]).
	As to claim 2, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches an eyewear cover (Mullins Fig. 12A-C - 1202, 1204), wherein the eyewear cover is on the upper part of the frame and forms a storage box having a storage space together with the frame (Mullins Fig. 12A-D - 1204, 1202, 1212), and the storage box is configured to accommodate the at least one lens at the storage position (Mullins Figs. 12A-D - 1204, 1202, 1212).
	As to claim 10, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches the driving mechanism comprises at least one second guide rail and a second driving device (Mullins Fig. 12A - 1216, 1218; para. [0083]), the at least one lens is able to slide along the second guide rail to move from the use position to the storage position or from the storage position to the use position (Mullins Fig. 12A-D - 1212, 1216), the second driving device is configured to drive the at least one lens to slide on the second guide rail (Mullins Fig. 12A-D - 1218).
	As to claim 11, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches the driving mechanism comprises an association mechanism (Mullins Fig. 12A-D - 1218, 1220, 1226, 1214; para. [0083], [0084]), the frame is mounted with two lenses (Mullins Fig. 12A - 1212), and the association mechanism is configured to relatively and associatively drive the two lenses (Mullins Figs. 12A-D - 1218, 1220, 1226, 1214), which are connected to the association mechanism (Mullins Fig. 12A - 1212), so as to enable the two lenses to perform a relative movement (Mullins Figs. 12A-D - 1212).
	As to claim 12, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Mullins further teaches the association mechanism comprises a linear reciprocating motion mechanism (Mullins Fig. 12A-D - 1218, 1226; para. [0083], [0084]).
	As to claims 13, 17, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 14, 19, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).
	As to claims 15-16, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches an electronic device (Mullins Fig. 12A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claims 2 above, and further in view of Luo (US 9,280,001).
	As to claim 3, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a cleaning mechanism, the cleaning mechanism is in the storage box and is configured to clean the at least one lens at the storage position.  In the same field of endeavor Luo teaches eyewear with cleaning mechanisms in a storage box configured to clean a lens (Luo Fig. 1a-c - 16, 20, 22, 30; col. 2:35-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cleaning mechanism in the storage box since, as taught by Luo, such cleaning mechanisms allow for removing unwanted particles or fluids from the lens (Luo col. 2:35-45).
	As to claim 18, Mullins in view of Luo teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 20, Mullins in view of Luo teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).

Claims 3-6, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claim 2 above, and further in view of Myette (US 6,722,766).
	As to claim 3, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a cleaning mechanism, the cleaning mechanism is in the storage box and is configured to clean the at least one lens at the storage position.  In the same field of endeavor Myette teaches a cleaning mechanism in a storage box configured to clean the at least one lens (Myette Fig. 1 - 30, 20, 14, 12; col. 4:40-67; col. 5:1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a cleaning mechanism since, as taught by Myette, cleaning mechanisms for eyewear are well known in the art for the purpose of removing moisture or other detritus from the eyewear lenses (Myette col. 1:5-12).
	As to claim 4, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Myette further teaches the cleaning mechanism comprises a cleaning brush and cleaning brush putter (Myette Fig. 1-4 - 30; col. 3:20-24; col. 4:60-67; col. 5:1-5 - arm 30 (putter) rotates rubber/cloth (brush)), the cleaning brush putter is configured to enable the cleaning brush to be in a retracted state, or be in an extended state to performing cleaning operation (Myette Fig. 1-4 - 30; col. 3:20-24; col. 4:60-67; col. 5:1-5) - arm 30 (putter) rotates rubber/cloth (brush)), and the cleaning brush is configured to clean a surface of the at least one lens accommodated in the storage box (Myette Figs. 1-4; col. 5:1-5).
	As to claim 5, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Myette further teaches a first side of the eyewear cover is provided with a cleaning motion mechanism (Myette Fig. 3 - 26; col. 4:50-60), and the cleaning mechanism is configured to reciprocate on the cleaning motion mechanism (Myette Fig. 2 - 30).
	As to claim 6, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myette further teaches the cleaning motion mechanism comprises a first guide rail and a first driving device (Myette Fig. 3 - 26; col. 4:50-60 - shaft (rail) and motor (driving device)), and the first driving device is configured to drive the cleaning brush and the cleaning putter to reciprocate on the first guide rail (Myette Figs. 1-4 - 26). 
	As to claim 18, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 20, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Myette as applied to claim 6 above, and further in view of Fang et al. (CN 107703646 - Fang; reference made to machine translation).
	As to claim 7, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Mullins further teaches a detection device (Mullins para. [0050]), but doesn’t specify the detection device is configured to detect a foreign object on a surface of the at least one lens.  In the same field of endeavor Fang teaches providing a detection device to detect foreign object on a lens surface (Fang para. [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a sensor sensing a foreign object since, as taught by Fang, such sensors allow for detecting dust to allow for automatic dust removal on eyewear (Fang para. [0009]).
	As to claim 9, Mullins in view of Myette, Fang teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Mullins further teaches the detection device is a camera (Mullins para. [0050]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Myette, Fang as applied to claim 7 above, and further in view of Yan et al. (US 2017/0264817 - Yan).
	As to claim 8, Mullins in view of Myette, Fang teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify the sensor is an IR sensor.  In the same field of endeavor Yan teaches eyewear having IR sensors for detecting objects (Yan Fig. 1; para. [0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide IR sensors since, as taught by Yan, such sensors are well known in the art for detecting objects (Yan para. [0105]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fridie (US 10,426,665); Mullins (US 9,625,724); Baudou (US 8,358,254); Scribner (US 6,640,379); Mukai (US 6,168,278); Bell (US 5,473,778); Stang (US 4,938,580); Aresenault et al. (US 4,789,233); Lucas (US 4,179,756); Choy (US 3,990,788); Rymes (US 3,883,330); Thiele (US 1,986,688); Bastide (US 3,603,672) are cited as additional exampels of eyewear with driving and storage of lens(es) and/or cleaning mechanisms for eyewear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 28, 2022